Citation Nr: 1143563	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis or for allergic rhinitis.

3.  Entitlement to service connection for a disability manifested by headaches.

4.  Entitlement to service connection for pes planus.
 
5.  Entitlement to service connection for residuals of left arm injury or sprain.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision that, in pertinent part, denied service connection for sinusitis, for headaches, for pes planus, and for residuals of left arm injury or sprain; and from a June 2010 rating decision that denied a compensable disability rating for bilateral hearing loss.  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for sinusitis and had been diagnosed with allergic rhinitis, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.  Moreover, service connection for allergic rhinoconjunctivitis had previously been denied by the RO in a September 1992 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are captioned as above.

In August 2011, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court also recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is currently working, and has not alleged that his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issues of service connection for sinusitis, for headaches, for pes planus, and for residuals of left arm injury or sprain; the reopened claim for service connection for allergic rhinitis; and entitlement to a compensable disability evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In September 1992, the RO denied the Veteran's claim for service connection for allergic rhinoconjunctivitis.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the September 1992 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for allergic rhinitis; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's September 1992 denial is new and material; and the claim for service connection for allergic rhinitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for allergic rhinitis, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

II.  Petition to Reopen

The RO originally denied service connection for allergic rhinoconjunctivitis in September 1992, on the basis that the condition existed prior to service and was not considered a chronic disease for compensation purposes.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records and an April 1992 VA examination report.

The service treatment records include a "Report of Medical History" completed by the Veteran in February 1962, in which the Veteran reported hay fever; the examiner noted "nose."  Clinical evaluation at the time revealed normal nose and normal sinuses.  Records show that the Veteran subsequently was treated frequently in service with allergy shots.  His retirement examination in October 1991 revealed abnormal nose, and a notation of allergic rhino-conjunctivitis.

The report of the April 1992 VA examination reflects a long history of allergies, and that the Veteran had been on allergy desensitization shots in active service in Europe until October 1990; he reportedly had less trouble state-side, and no history of nasal sinus surgery.  The Veteran reported a fractured nose twice while boxing in service.  Diagnoses included moderately deviated nasal septum secondary to old fractured nose, and allergic rhinitis.

Based on this evidence, the RO concluded that the Veteran's allergic rhinoconjunctivitis existed prior to service, and was not considered a chronic disease or injury.

The present claim was initiated by the Veteran in November 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 1992 includes a November 2007 statement from the Veteran's wife, indicating that the Veteran has had constant problems with his allergies since their marriage in 1993; VA treatment records, showing injection of allergy shots in 2008; an August 2011 hearing transcript; duplicate service treatment records; and statements by the Veteran.

In this case, the Veteran testified that his sinus problems started back in the 1960s after his nose was broken while boxing in active service.  He testified that his sinus problems worsened substantially when he went to Korea in 1967.  He began taking over-the-counter medications, and now he received weekly allergy shots.

Much of this evidence, except for duplicate service treatment records, is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and includes a statement from the Veteran's wife of continuing allergy problems; and testimony that the Veteran's sinus problems first had their onset in service after a nose injury, and that he continued to receive allergy shots. While the Veteran's statements are not competent to establish a link between his current allergy symptoms and the boxing injury in service, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals increased frequency or severity of allergy symptoms during active service and a continuity of symptomatology of allergy symptoms post-service; and raises a reasonable possibility of substantiating the claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for allergic rhinitis must be granted. 38 U.S.C.A. § 5108.






	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been submitted to reopen the claim for service connection for allergic rhinitis.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  


Sinusitis and Allergic Rhinitis

The Veteran contends that service connection for sinusitis is warranted on the basis that he was treated for sinusitis during service, and that he continues to have sinusitis.  He is competent to describe his symptoms.

Medical records document allergic rhinitis in 1992 and in 2008.  Service treatment records show a longstanding history of allergies.  While the Veteran reported hay fever at the time of enlistment in 1962, there are neither treatment records nor medical findings of either sinusitis or allergic rhinitis prior to the Veteran's enlistment.  Records show that the Veteran had required allergy shots both during active service and post-service.

As noted above, the Veteran testified that his sinus problems became worse after his nose was broken while boxing in service, and that his sinus problems worsened substantially when he went to Korea in 1967.  The Veteran's testimony, as corroborated by service treatment records, is deemed credible.  Service connection is already in effect for a deviated nasal septum.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current sinusitis or allergic rhinitis that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Headaches 

The Veteran contends that his headaches had their onset in service.  As noted above, he is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records show a clinical history of sinus frontal headaches, worse on left, in April 1977.  In December 1978, the Veteran complained of headaches of three months' duration, and denied any history of migraines or anything related to headaches; the assessment at that time was tension-type headaches, poorly controlled.  Additional medications were prescribed, and the Veteran's headaches decreased in frequency and intensity in January 1979.  On a "Report of Medical History" completed by the Veteran at the time of his retirement examination in October 1991, the Veteran reported frequent or severe headaches.  No notation was provided by the examiner.

In August 2011, the Veteran testified that the onset of his headaches was in military service in 1978, when he sought treatment and could hardly function.  The Veteran also testified that he took medication for headache pain, and that he had headaches almost every day.  The Veteran testified that the headaches were in addition to sinus headaches.  With regard to headaches, the Board notes that the Veteran is competent to identify a medical condition.
 
Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current headaches, to include whether the initial onset occurred during active service or if the disease is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Pes Planus
 
Service treatment records at the time of the Veteran's enlistment examination in February 1962 noted second degree pes planus, asymptomatic.   Records show that the Veteran complained of left foot pain, both on the bottom and side, in July 1978; he was diagnosed with shin splits in January 1982, and was treated for a heel spur of six months' duration on the left foot in September 1983.  Clinical evaluation of the Veteran's feet at his retirement examination in October 1991 was normal.

The report of a January 2008 VA (contract) examination revealed complaints of back pain sustained from lifting injuries, and from running in combat boots on hard surfaces.  

In August 2011, the Veteran testified that he did a lot of marching in active service, and was given orthotic inserts for his shoes in or about 1980.  The Veteran also testified that he had not been treated post-service for pes planus, but that he continued to wear arch supports.

No examiner has addressed whether the Veteran's pre-existing flat feet were aggravated during the Veteran's active service from February 1962 to February 1992, or within the first post-service year.

Under these circumstances, the Board finds that an examination is needed to determine whether the pre-existing pes planus was aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Residuals of Left Arm Injury or Sprain

In August 2011, the Veteran testified that he strained his left arm and shoulder while loading trucks in active service.  He testified that he was given muscle relaxers at the time, but that he still had problems with his left arm.  The Veteran testified that the pain was both in the back shoulder and upper muscle, and it hurt every time he tried to lift something.  He testified that his range of motion was restricted and that he could not straighten his arm completely.  The Veteran testified that he still used medicated cream on his arm.  

Service treatment records, dated in September 1965, show that the Veteran injured his back while loading a truck.  Examination at that time revealed point tenderness on left of spine between scapulars; pain was noted on movement, and with flexion and extension of the left arm.  The diagnosis was acute muscle strain, and medications were prescribed.  X-rays were to be taken if pain persisted for more than four days.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of left arm injury that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Bilateral Hearing Loss 

The Veteran contends that the service-connected bilateral hearing loss on appeal is more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

The Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected bilateral hearing loss in March 2010.  Although the Veteran reported significant communication difficulty in adverse listening environments, the audiologist at that time found that amplification was not recommended because hearing sensitivity was within normal to borderline-normal limits through 3000 hertz for both ears.  Since then, the Veteran described a worsening of the disability.

In August 2011, the Veteran testified that he went to a hearing specialist in February 2011; and that the hearing specialist tested the Veteran and provided him with hearing aids, which helped immensely.

Under these circumstances, VA cannot rate the service-connected bilateral hearing loss on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of sinusitis and allergic rhinitis; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include in-service boxing incidents and longstanding history of allergy problems, as reported by the Veteran and noted in service treatment records.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that sinusitis or allergic rhinitis is due to or aggravated by the Veteran's deviated nasal septum.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of sinusitis or allergic rhinitis is attributable to the service-connected deviated nasal septum.  

The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of headaches and the likely etiology of the disease or injury.  The examiner is requested to determine:

For any disability exhibited by headaches, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty; and if not, whether there is 50 percent probability or more that the Veteran's service-connected deviated nasal septum of service-connected allergic rhinitis caused or permanently increased the severity of the disability.  If any disability exhibited by headaches was permanently increased in severity due to the service-connected deviated nasal septum, it should be specified what portion of current disability exhibited by headaches is due to the service-connected disability.

The examiner should reconcile any opinion with the service treatment records reflecting complaints of headaches, described above; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of flat feet, and to determine whether the Veteran's pes planus underwent a permanent increase in active service; and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the condition.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of left arm injury or sprain, and the likely etiology of the disease or injury. 

For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include the acute muscle strain noted in September 1965, and the Veteran's claim of continuing left arm problems since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  Afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's bilateral hearing loss on his employment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

6.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


